Title: To Thomas Jefferson from Rodolph Vall-Travers, 9 April 1793
From: Vall-Travers, Rodolph
To: Jefferson, Thomas


Rotterdam, Haring’s Vliet, 9 Apr. 1793. By Captain William Callahan, commander of the brig Jn. Pringle, bound for Charleston, he encloses a copy, which he officially received yesterday morning from van Sohn, Attorney General to their Highmightinesses, of the capitulation of the French garrisons in Breda and Gertruidenberg to the Dutch, English, Prussian, and Imperial armies. The humane treatment of these plundering invaders by the allies provides a striking contrast to the “Maxims and Characters” of the French. He has also received an official communication from President De Loches of this city concerning the certain defection of General Dumouriez after the National Convention dispatched four commissaries to his army to bring him back to Paris or, as it is said, to murder him on the road thither. One of them, his friend M. Beurnonville, warned him of the danger, whereupon Dumouriez arrested the other three at camp and sent them, through the Imperial general Clerfayt, to Prince Saxe-Coburg, commander in chief of the German armies, who incarcerated them in the Mons fortress. Dumouriez has donned the white cockade of the Royalists, “who now make up the two Thirds of the Inhabitants of France, detesting the Convention and its bloody Faction of the Jacobins,” and has offered to join the allied armies and restore the crown to Louis XVII, with suitable changes in the ancient form of government “in Favor of the Bulk of the People, groaning under all Kinds of Oppressions and Miseries.” He hopes that this, as well as his packet of 31 Mch. by the Hope, Captain James Miller of Philadelphia, along with the first sketch of the latter sent as a secondary duplicate by the Peggy, Captain Elliot, from Amsterdam, will arrive safely. P.S. All ten provinces of the Austrian Netherlands and the bishopric of Liège  have been evacuated by the French and restored to their former sovereigns and constitutions. The Austrian Netherlands would soon become a thriving state, emulating the Dutch in industry, if their governor, Archduke Charles, brother of the Emperor, became their sovereign hereditary Duke independent of Vienna, thus saving the tribute of 14 million florins sent there annually.
